Citation Nr: 0616276	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-12 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Manchester, New 
Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As this case 
is being remanded for other development, the RO has the 
opportunity to provide the veteran with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran contends that he incurred coronary artery disease 
secondary to his service-connected diabetes.  The veteran 
submitted a September 2003 statement from C. P., M.D., who 
opined that at the time of the stent surgery in 1996, the 
veteran had diabetes and "it is clear that diabetes is 
strongly associated with coronary disease, as well as other 
risk factors that he is working on."  

Thereafter, in December 2003, the veteran underwent a VA 
examination.  The examination did not include any medical 
opinion regarding the potential relationship between the 
service-connected diabetes mellitus and the veteran's 
coronary artery disease.  

A review of the record reflects that the veteran has been in 
receipt of Social Security Administration (SSA) disability 
benefits since February 1991.  Those records should be 
obtained.  The VA has a duty to assist in gathering social 
security records when put on notice that the veteran is 
receiving social security benefits. See Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992); Masors v. Derwinski, 2 
Vet.App. 180 (1992). 

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that where a veteran's service-connected disability causes an 
increase in, but is not the proximate cause of a non-service-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  No opinion 
has been provided as to whether the service connected 
diabetes mellitus aggravated the coronary artery disease and 
if so to what degree.  Therefore, the Board finds that a new 
VA examination, with a review of the claims folder is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment for all 
medical care providers, VA or non-VA that 
treated him for his diabetes mellitus and 
coronary artery disease since 2000.  
After he has signed to appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in that 
regard, in order that they are provided 
the opportunity to obtain and submit 
those records for VA review.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Upon completion of the above 
development, the veteran should be 
scheduled for a VA cardiovascular 
examination to determine whether his 
service-connected diabetes mellitus 
aggravates his coronary artery disease.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

Based on the examination and review of 
the record, the physician should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that 1) the 
coronary artery disease was caused by the 
diabetes mellitus; and if not, does the 
diabetes mellitus aggravate the coronary 
artery disease; and, 2) if the coronary 
artery disease is aggravated by the 
diabetes mellitus, to what extent.  
Adequate reasons and bases for any 
opinion rendered must be provided.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should conduct a de novo review of 
the issues on appeal based on a review of 
pertinent evidence.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

